Judgment modified by striking out the reference therein to “ the Village of Larchmont ” in connection with the restrictions affecting the lots in question, and as so modified unanimously affirmed, without costs. In support of the judgment so modified, finding of fact XII, contained in the decision, is modified by striking therefrom all reference to the village of Larchmont or any ordinance or restriction or regulation of said 'village. Finding of fact XIII, contained in said decision, is also modified by striking therefrom the words “ enacted by the Village of Larchmont,” and also all other reference therein to any ordinance of the village of Larchmont. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.